     Case 3:16-cv-00494-MMD-DJA Document 268 Filed 06/29/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

CATHY WOODS,                         )                  3:16-cv-00494-MMD-DJA
                                     )
                        Plaintiff,   )                  MINUTE ORDER
        vs.                          )                  RE: IN-PERSON HEARING
                                     )
CITY OF RENO, et al.,                )                  June 29, 2020
                                     )
                        Defendants.  )
____________________________________ )

       IT IS HEREBY ORDERED that an in-person Settlement Conference will be conducted

on TUESDAY, JULY 28, 2020 at 9:00 A.M., before Magistrate Judge Robert A. McQuaid, Jr.,

Fifth Floor Chambers, Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South

Virginia Street, Reno, Nevada.

       The court is closely following and reinforcing the guidelines of the CDC and other

relevant health authorities and is taking precautionary measures to limit the potential spread of the

COVID-19 virus. For example:

       •       All visitors to the courthouse will be required to maintain a social distance of at
               least six feet and either wash their hands or use hand sanitizer before entering the
               courtroom.

       •       Inside the courtrooms, chairs, tables, and microphones that have been utilized will
               be cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes
               to clean the surface areas utilized to their own comfort level as well.

       •       Hearing attendees are encouraged to bring and wear personal protective equipment
               including face masks, gloves, or other protective coverings.

       •       Documents that will be referenced or utilized during a hearing must be emailed to
               the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
               defendant) at least 24 hours before the hearing.

       •       Any necessary signed documents must be filed at least one day before the scheduled
               hearing as required by General Order 2020-05.
     Case 3:16-cv-00494-MMD-DJA Document 268 Filed 06/29/20 Page 2 of 2



MINUTE ORDER IN CHAMBERS
3:16-cv-00494-MMD-DJA
June 29, 2020
Page 2
______________________________________/



       If you do not feel well, contact the Courtroom Deputy immediately to reschedule this

hearing or make arrangements to attend it remotely.          DO NOT COME TO THE

COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough,

fever, shortness of breath, or if you have been in contact with anyone who has been recently

diagnosed with a COVID-19 infection. Refer to Temporary General Order 2020-02 for

additional courthouse-access policies and procedures.

       IT IS SO ORDERED.

       DATED: June 29, 2020.



                                          UNITED STATES MAGISTRATE JUDGE
